 82DECISIONSOF NATIONALLABOR RELATIONS BOARDFresno Macaroni Manufacturing Co., Inc.d/b/a Per-fectionMacaroni Company;WestCoast MacaroniManufacturing Co., Inc.d/b/a Perfection MacaroniCo.andRetail Clerks,Union,Local 1288,RetailClerks International Association,AFL-CIO. Case20--CA-5991June 11, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn March 24, 1971, Trial Examiner Maurice M.Miller issued his Decision in the above-entitled pro-ceeding, finding that Respondent had engaged in andwas engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after,Respondent filed exceptions to portions of theTrial Examiner's Decision, and a brief in support of itsexceptions. The General Counsel has filed cross-excep-tions,with a supporting brief, to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Fresno Macaroni Manufacturing Co., Inc. d/b/a Per-fectionMacaroni Company; West Coast MacaroniManufacturing Co., Inc. d/b/a Perfection MacaroniCo.,Fresno and Oakland, California, its officers,agents, successors, and assigns, shall take the action setforth in the Trial Examiner's recommended Order, asmodified below.'In its answer to the complaint, Respondent admitted the allegations,contained in par II of the complaint that during the past year, Respondent,in the course and conduct ofits business operations in California, purchasedand received goods and materials valued in excess of $50,000 directly fromsuppliers located-outside the State of California1.Delete paragraphs 1(a) and (b) of the Trial Ex-aminer's recommended Order and insert the following:"(a)Promising employees a company-sponsored,noncontributory retirement plan, company assumptionof premium payments for employees' dependents'medical insurance coverage, and substantial raises; andsuggesting to employees that they might be promotedor other favorable changes made with respect to theterms and conditions of their employment, for the pur-pose of dissuading them from seeking or retainingunion representation."(b)Making effective, as previously promised, acompany-sponsored, noncontributory retirement plan,company assumption of premium payments for em-ployees' dependents' medical insurance coverage, andsubstantial increases in salary, or other favorablechanges in the terms and conditions of employment, forthe purpose stated above."2. Substitute "20" for "10" days in footnote 3 of theTrial Examiner's Decision.3.Substitute attached Appendix A for Trial Ex-aminer's Appendix A.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it hasbeen determined that we violated the law by commit-ting certain unfair labor practices. In order to remedysuch conduct, we are being required to post this notice.We intend to comply with this requirement, and toabide by the following:WE WILL NOT promise our employees a compa-ny-sponsored, noncontributory retirement plan,company assumption of premium payments forthe employees' dependents'medical insurancecoverage, substantial raises, and suggest to ouremployees that they might be promoted or otherfavorable changes with respect to the terms andconditions of employment, for the purpose of dis-suading them from seeking or retaining union rep-resentation.WE WILL NOT make effective, as previouslypromised, a company-sponsored, noncontributoryretirement plan, company assumption of premiumpayments for our employees' dependents' medicalinsurance: coverages and substantial increases in,salary, or other favorable changes irrthe:terms and'conditions of employment, for-,the purpose statedabove.191 NLRB .No. 21 PERFECTION MACARONI COMPANYWE WILL NOT tell employees that we will neverbargain with a labor organization, or that ourmethods of doing business could be changed toforestall the possibility that we might be requiredto bargain, for the purpose of persuading suchemployees that their efforts to procure or retainunion representation would be futile.WE WILL NOT interfere with, restrain, or coerceour employees, in any like or related manner, withrespect to their exercise of rights which the Na-tional Labor Relations Act guarantees.WE WILL, upon request, bargain with RetailClerks Union, Local 1288, Retail ClerksInterna-tional Association, AFL-CIO, concerning rates ofpay, wages, hours, and other terms and conditionsof work for our employees within the bargainingunit defined below and, if an understanding isreached, we will embody that understanding in asigned agreement. The unit found appropriate forcollective-bargaining purposes is:All salesmen employed by us at our Oaklandand Fresno, California facilities, excluding allother employees, office clerical employees,supervisors, guards and watchmen as definedin the National Labor Relations Act.FRESNO MACARONIMANUFACTURING CO.,INC. D/B/A PERFECTIONMACARONI COMPANY;WEST COAST MACARONIMANUFACTURING CO.,INC. D/B/A PERFECTIONMACARONI CO.(Employer)DatedBy(Representative)(Title)This isan official noticeand must not be defaced byanyone.Thisnotice must remain postedfor 60 consecutivedays from the date of postingand must notbe altered,defaced, or covered by anyother material.Any questionsconcerningthis noticeor compliancewith its provisions may be directed to theBoard'sOffice, 13050 FederalBuilding,450 Golden Gate Ave-nue, Box 36047,San Francisco,California 94102, Tele-phone 415-556-3197.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon a charge andamended charge, filed March 20 and September-15, 1970,respectively, and duly served, the General Counsel ,of theNational Labor Relations Board caused a Complaint andNotice of Hearing to be issued and served upon Fresno83Macaroni Manufacturing Co., Inc., and that corporation'swholly owned subsidiary, West Coast Macaroni Manufactur-ing Co., Inc., together doing business as Perfection MacaroniCompany, and collectively designated as Respondent withinthis decision. The Complaint issued October 6, 1970; therein,Respondent was charged with unfair labor.practices affectingcommerce, within the meaning of Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended. 61 Stat. 136,73 Stat. 519. Within Respondent's duly filed answer, certainfactual statements inGeneralCounsel's complaint areconceded; Respondent, however, has denied the commissionof unfair labor practices.Pursuant to notice, a hearing with respect to this matterwas held at San Francisco, California, on December 10, 1970,before me. The General Counsel and Respondent were repre-sented by counsel; though Complainant Union's counsel didnot participate personally, his formal appearance was noted.Each party was afforded a full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evi-dence pertainent to those issues. Since the hearing's close,briefs have been received from General Counsel's representa-tive,Complainant Union's counsel and Respondent's coun-sel; these briefs have been duly considered.FINDINGS OF FACTUpon the entire testimonial record,documentary evidencereceived, and my observationof thewitnesses,Imake thefollowing findingsof fact:IJURISDICTIONRespondent raises no question herein with respect to Gen-eralCounsel's jurisdictional claim.Upon the complaint'srelevant factual declarations - specifically, those set forth indetailwithin the second paragraph thereof - which areconceded to be correct, and upon which I rely, I find thatRespondent Fresno Macaroni, together with, that corpora-tions'swholly owned subsidiary, Respondent West CoastMacaroni, did - throughout the period with which this caseis concerned - constitute a single employer -within the mean-ing of Section 2(2) of the Act, engaged in commerce andbusiness activities which affect commerce within the meaningof Section 2(6) and (7) of the Act, as amended. Further, withdue regard for presently applicable jurisdictional standards,I find assertion of the Board's jurisdiction in this case war-ranted and necessary to effectuate statutory objectives.II.THE LABOR ORGANIZATION INVOLVEDRetail ClerksUnion, Local 1288,Retail Clerks Interna-tionalAssociation,AFL-CIO,designated as ComplainantUnion within this Decision,is,and at all times materialherein has been,a labor organization within the meaning ofSection 2(5) of the Act,as amended,which admits certain ofRespondent's employees to membership.III.THE UNFAIR LABOR PRACTICESA. IssuesGeneral Counsel, herein,seeks a cease-and-desist ordercalculated to forestall a course' of conduct, purportedlychargeable to Respondent'smanagement, which has inter-fered with,restrained,and coerced Respondent's salesmanwith respect to their exercise of rights statutorily guaranteed.Further,General Counsel contends that various acts andstatements chargeable to management representatives de-stroyed those conditions which have commonly been deemednecessary for conducting a, fair and free election to determinewhether Respondent's salesmen desired union representa-tion; that the present possibility of erasing these consequences 84DECISIONSOF NATIONALLABOR RELATIONS BOARDof Respondent's statutorily proscribed conduct and guaran-teeing the subsequent conduct of a fair election, throughconventional procedures,must be considered slight; and,therefore, that a bargaining order, bottomed upon Complain-ant Union's signed designation card showing of majoritystatuswithin a bargaining group limited to Respondent'ssalesmen,should be "considered necessary and proper.N.L.R.B. v. Gissel Packing Company,395 U.S. 575. Thequestions herein presented for resolution may, then, be sum-marized as follows:1.Whether various acts and statements chargeable toRespondent'smanagement,during the period which di-rectly preceded and followed a consent representationelection conducted by the California State ConciliationService, interfered with, restrained and coerced Re-spondent's salesmen with respect to their exercise ofstatutorily guaranteed rights.2.Whether the course of conduct chargeable to Re-spondent's management representatives destroyed those"laboratory conditions" which this Board normallydeems prerequisite when conducting representationvotes; and whether the consequences of such conductcan possibly be erased, and a fair and free representationelection subsequently conducted, by resort to conven-tional procedures.3.Whether a bargaining order, bottomed upon Com-plainant Union's prior designation and selection by amajority of Respondent's salesman,should be consid-ered necessary and proper.Regarding these questions, Respondent presently contendsthat General Counsel has failed to prove any course of con-duct or statements, properly chargeable to Respondent'smanagement, violative of statutory rights; further, Respond-ent contends that Complainant Union's failure to winmajority designation through the California State Concilia-tion Service's representation election should, therefore, nei-ther be voided nor disregarded. Finally, Respondent contendsthat in any event, no bargaining order should be consideredwarranted, herein, since Complainant Union has never re-quested, or been refused, recognition within a bargaining unitlimited to Respondent's salesmen.B. Facts1.Backgrounda.Respondent's businessRespondent, Perfection Macaroni Company, is engaged inthe manufacture and distribution of macaroni products. Re-spondent Fresno Macaroni, principal firm within the businesscomplex thus collectively designated, maintains a plant andsales office in Fresno, California; Respondent West CoastMacaroni, the principal firm's wholly owned subsidiary,maintainsa warehouse and sales office in Oakland, Cali-fornia. Throughout the period with which this case is con-cerned- specifically, between December 19, 1969, and thedate on which this case was heard - there were 11 salesmenin Respondent's hire. Five of these had Fresno headquarters;six were supervised from Respondent's Oakland warehouseand sales office. Respondent's complete roster of managementand sales personnel - with whom we are presently concerned- may be listed as follows:OaklandVice President Julius Di DonatoSalesmen:Louis GambelinRoy IliddlekaufJoseph IioreiraKenneth PementellPeter SofosEros ZotalisFresnoVice President Robert BorrelliSales ilanager Paul AllisonSalesmen:Plario CasaburriJack FiorentinoJohn GhoruleyLee RossoDon SorensenMost of Respondent's Oaklandsalesmen, specifically, were,so the record shows, men with relatively lengthy periods ofservice. The parties have stipulated that these eleven salesmenconstituted Respondent's entire complement of sales person-nel throughout the period with which this case is concerned.b.The December 19 meetingOn December 19, 1969, Respondent's 11 salesmen at-tended a Fresno, California, meeting. Management represent-ativespresent included Vice Presidents Borelli and DiDonato, and Oakland Sales Manager Metz; they were accom-panied by George R. Seiverd, a representative of Aetna Lifeand Casualty Company, the new carrier for Respondent'sgroup life,medical and prospective dental insurance pro-gram. Seiverd explained his firm's new insurance package.When this meeting was held, Respondent had been payingthe complete premium charges for its salesman's medicalinsurance coverage; the salesmen themselves, however, werethen required to contribute toward the premium, paymentsrequired in connection with health and accident coverage fortheir dependents. Before December 1969 such coverage fordependents had been purchaseable for total premiums of$21.50 approximately, per month. Sometime previously, dur-ing late 1967, Respondent's Fresno sales force had, so therecord shows, requested their Employer to take over the costof their dependent's medical insurance coverage; Respondenthad, then, agreed to pay one-half of their dependent's medicalinsurance costs, $10.50 approximately, beginning January 1,1968. This fringe benefit, however, had not been extended,concurrently, to Respondent's Oakland sales force. Thepresent record warrants no determination whether Respond-ent's Oakland salesmen were aware, during the period withwhich we are now concerned, that their Fresno counterpartshad requested, or that Respondent had concurred, with re-gard to this prior change.The salesmen were told that, with Aetna becoming theirnew insurance carrier, their total share of the premium costfor dependent's coverage would be $5.00 higher. While awitness, Borrelli testified that severalsalesmen, then, asked PERFECTION MACARONI COMPANYwhether Respondent could "pick up the total package price"with respect to their dependent's coverage; according to Re-spondent's vice president, the men were told that this sugges-tion would be considered. Borrelli's proffered recollections inthis regard, however, have been flatly contradicted by twosalesmen testifying in General Counsel's behalf. For variousreasons - which will be detailed further within this decision- the testimony proffered by Respondent's vice presidentregarding Respondent'swillingnessto consider taking overthe premium charges for dependent's coverage, within myview, merits rejection; the contradictory testimony profferedby salesmen Sofos and Pementell, rather, has been credited.The subject, I find, was not mentioned.During the discussion which followed, however, salesmanSofos did query Borrelli regarding the possibility of a compa-ny-sponsored retirement plan. He was told, so I find, thatRespondent had been checking the possibility of obtaining apension planfor employees, but had concluded, finally, thatthe firm could not afford such a commitment.Whilea witness,Borelli claimed, contrariwise, that thesalesmen weretold Respondent was working on retirementplans and would have figures available shortly. His testimonyregarding the matter, however,failsto persuade. The recorddoes contain certain background testimony, some profferedwithout contradiction, that Respondent's management hadbegun "looking into" pension plan possibilities for salesmenback in 1965, but that a decision had been reached, then, notto purchase a plan, since Respondent could not bear the cost.Likewise, the record does show that Respondent's Fresnosalesmen,during their 1967 initiative, had suggested thatBorrelli consider making a retirement plan available for salespersonnel; their suggestion had been countered, then, with acomment that Respondent would "take a look" at retirementplans during the following year. And sometime during 1969,Borrelli had, so I find, requested Aetna to propose a planwhich could be made effective during the 1970 calendar year.A December 8, 1969, letter from Aetna RepresentativeGeorge R. Seiverd to Respondent's insurancebroker reveals,however, that as of that date the carrier had not yet presentedRespondent with a complete proposal and did not have suffi-cient information from which to prepare a cost quotation; therecord shows that Respondent did not receive Aetna's retire-ment plan proposal until March, 3 months later. Respondenthas produced no rank-and-file salesman's testimony cor-roborative of Borelli's purported recollection in this respect.SalesManager Metz, who testified that he had been told,following Borrelli's receipt of Seiverd's December 8 letter,that he would be covered under a company-sponsored retire-ment plan, conceded that he subsequently told the salesmen,sometime in January, that he had "just" purchased such aplan, personally.Within my view, Borrelli's purported recol-lection, calculated to convey a suggestion that Respondent'ssalesmen were told during this December meeting that aretirement plan proposal would be forthcoming shortly, mustbe rejected.Salesman Sofos, whose testimony I credit in this connec-tion, recalls that he then asked Borrelli, "Bob, how about ustying in with the Retail Clerks? That is a terrific plan." Thelatter responded, so I find, with a suggestion that Sofasshould "look into" the Retail Clerks pension plan and let him(Borrelli) know what he discovered; while witnesses bothBorrelli and Metz conceded the correctness of Sofos' recitalsin this respect.852.Complainant Union's representation claimSometime during December 1969 William Greaff, Com-plainant Union's field representative, while in a Fresno gro-cery store was approached by one of Respondent's salesmen,namenot specified, who queried him regarding the possibilityof union representation. Thereafter, on January 31, 1970,Greaff, together with three other union representatives, metwith nine of Respondent's salesmenat Complainant Union'sFresno hall. Thesalesmen,so Greaff recalled, wanted toknow whether Complainant Union could represent them un-der contract, and provide them with the health and welfareplan currently in effect for Complainant Union's member-ship. The union representatives discussed the various advan-tages of union representation; particularly, ComplainantUnion's pension plan was discussed. Respondent's nine sales-men, all those present, then signed and delivered authoriza-tion cardsdesignatingComplainant Union their representa-tive for collective-bargaining purposes.Shortly thereafter, on February 7, specifically, two moredesignationcards which Sofos had retained following theJanuary 31st meeting were signed by Kenneth Pementell andJoseph Moreira respectively; they were the only members ofRespondent's Oakland sales force who had not been presentduring the January 31 conference noted. These cards weresubsequently forwarded to Complainant Union's headquar-ters.Meanwhile, on February 2, President Kisling andBusinessRepresentative Greaff of Complainant Union had called uponVice President Borrelli at Respondent's Fresno facility. Ac-cording to Respondent's vice president, whose testimony sub-stantially matched that whichBusinessRepresentative Greaffhad previously given, Union President Kisling had declaredthat Complainant Union "represented the sales force" forcollective-bargaining purposes; he had presented a proposedcontract draft which Borrelli was requested to discuss andsign.Respondent's vice president had replied that he was toobusy to discuss the matter; he had requested ComplainantUnion's representatives to return later during the week. Com-plainant Union's representatives did revisit Borrelli's office 2days later. Paul Prody, Respondent's labor relations repre-sentative,was present.According to Greaff's testimonywhich Borrelli, whilea witnessherein, did not contradict,Complainant Union's president declared:He stated, "We havethe salesmansigned up, and we'dlike to discuss a contract," and Mr. [Prody] stated he feltthat we didn't have all the salesmen signed; he'd rathergo for an election, and George [Kisling] said, "I got thecards here if you want to see the damn things."Prody, however, refused to check the proffered authorizationcards; he continued to insist that he preferred a vote. On thisnote, the conference terminated.On February 10, Kisling and Greaff met again with Re-spondent's representatives. Their conference took place atPrody's Fresno office; Conciliator Edward Allen of the Cali-fornia State Conciliation Service was present. Respondentand Complainant Union agreed, there and then, to permit theState Conciliation Service to conduct a representation elec-tion,with Fresno and Oakland polling places, within a bar-gaining unit defined to compass "all [Respondent's]sales-men" excluding guards and watchmen, office and clericalemployees, and supervisors statutorily defined. The partiesexecuted a "Memorandum of Agreement for RepresentationElection" providing for a February 18 vote. 86DECISIONSOF NATIONALLABOR RELATIONS BOARD3. Subsequent February developmentsOn February 16, Respondent'sOakland sales force wasconvened for a regular sales conference,held at the firm'sOakland facility.Vice President Di Donato and SalesManager Metz led the discussion;five of Respondent's sixOakland salesmen were present. So far as the record shows,Zotalis, who handled the firm's Sacramento territory,was thesole salesman not present.Iso find.Respondent'ssalesmanager told the salesmen,inter alia,thatRespondentwished to postpone the scheduled representation vote for 30days, during which Respondent would"look into"severaldifferent retirement plans for salesmen.Then, so I find, heasked the salesmen present to sign a letter, directed to Com-plainant Union's president,requesting the scheduled elec-tion's postponement.This they did.While a witness, Metz refused to concede that Respond-ent's salesmen had been "requested...to sign"anything; hedid concede,however, that the men were asked to postponethe election.He further conceded that Respondent's manage-ment had then desired such a postponement,sufficiently longto permit the preparation of a detailed retirement planproposal which Respondent's salesmen could compare withComplainant Union's plan.According to Respondent's salesmanager,the Company then had a bare"outline" with regardto some sort of pension plan, but did not have the "full factsand figures"required.Upon the entire record, I find Metz'testimonial disclaimer a mere semantic quibble.Both Di Donato and Metz declared that they "thought"Respondent could provide a better retirement plan thanComplainant Union'splan.According to Pementell's tes-timonial recollection which stands in the record without con-tradiction,Metz further stated that Respondent could per-haps "take care of'the medical insurance premiums whichthe salesmen were then paying;that the firm "would"pay thedifferential premiums they were paying for their dependent'scoverage. The record,further, reflects Pementell'suncon-tradicted testimony,which I credit,thatMetz declared thathe thought"maybe" he could,get the salesmen raises.On February 18, Kisling and Prody, for CompainantUnion and Respondent respectively,agreed to postpone theirscheduled election until March 18; the parties signed revised"Memorandum of Agreement"with respect thereto.4.The March voteOn March 16,2 days before the rescheduled election date,Respondent'smanagement scheduled concurrent meetingsfor its Oakland and Fresno salesmen;meetings were con-ducted in both cities.In Oakland,before the meeting convened,Respondent'ssales manager spoke with Moreira within his (Metz')office.With respect to their discussion,Moreira testified,credibly,thatRespondent's sales manager had a stack of scratch"pads" in front of him;that he thumbed through them andsingled out one; and that he then asked how $55 more permonth,which would bring Moreira's salary up to $680 permonth,would"strike" him. The salesman,so he testified,replied, "Fine.Anybodycould use more money." Respond-ent's sales manager then stated that he would "go over it"with all the other men; Moreira replied,that "everybody"likesmoney.Regarding this conversation,Metz proffered the following-ing version:That Moreira had been requesting a raise for 6months; that he [Metz] considered such a raise warranted;that he had been trying to secure Fresno's concurrence withregard to Moreira's raise; that he "got the O.K." required;but that Moreira was then asked whether a $50 or$55 raisewould be satisfactory,ifMetz could get it for him.While awitness, Metz claimed that he did not promise to get Moreirasuch a raise, but merely stated that he was "goingto try" toget it. The sales manager's testimony reflects a contradiction;while now conceding that Respondent's Fresno headquartershad okayed Moreira's raise, he claims that Respondent'ssalesman was merely told he[Metz]would"try" to get sucha raise approved.With due regard for the record consideredin totality,I am satisfied that, whatever the fact may havebeen,Moreira was,realistically,given to understand that araise would be forthcoming.During the March 16 Oakland sales force meeting, whichfollowed shortly thereafter,Vice President Di Donato andMetz represented Respondent'smanagement;four salesmenwere present. Gambelin,one of those not present,subse-quently claimed that he had not been notified;Zotalis, so therecord shows, was then handling a relatively detached terri-tory. The testimony of Sofas, Pementall and Moreira regard-ing this meetingwhichstands in the record substantiallywithout contradiction,warrants the following factual deter-minations:Respondent's sales manager presented the sales-men with a two-page document,prepared on Aetna Life andCasualty Company stationery,which detailed"the pertinentfeatures of a non-contributory Deferred Annuity retirementplan" for them;he announced that Respondent proposed toput the plan described into effect.The document's second page contained a tabulation, keyedto the handwritten names of Respondent's 11 salesmen,which purported to list their respective monthly earnings andthe monthly annuity which each would receive upon retire-ment under the plan.All the salesmen were listed as receivingthe same monthly income $680 though,when this meetingwas held, none of Respondent'sOakland salesmen were cur-rently receiving monthly salaries that high;several Oaklandsalesmen were, in fact,then receiving monthly salaries morethan $100 below the figure shown.Metz told the salesmen that Respondent considered theplan described within his two-page document superior toComplainant Union's pension plan. He also promised thatRespondent would take over the premium payment respon-sibilities for the medical insurance which covered the sales-men's dependents;for Respondent'sOakland salesmen sucha commitment would mean reduced out-of-pocket costs total-ing $26.50 per month. Finally, the record shows Metz flatlytold the salesmen that they would be receiving raises, thoughhe did not designate a date or specify precise raise amounts.Gambelin telephoned while the March 16 meeting was inprogress.Metz, following a query regarding his failure to bepresent, instructed him to report to Respondent's Oaklandfacility % hour before the scheduled March 18 election so thathe could discuss with Respondent's sales manager what hadtaken place during the meeting. Following the meeting, I find,Metz himself telephoned Zotalis, who had likewise been ab-sent; the latter was requested to have lunch with Metz beforethe scheduled March 18 election so he could be briefed.Concurrently, on March 16 Borrelli was meeting with Re-spondent's Fresno salesmen.According to his own testimonyherein the salesmen were promised that Respondent wouldprovide them with a pension plan and would pay the full costof their dependents'medical insurance coverage.That evening, according to Salesman Sofos' credible tes-timony which stands in the record without contradiction, hereceived a telephone call from Respondent's Oakland salesmanager.During a somewhat heated 20-minute conversationwhich followed,Metz assured the salesmen that Respond-ent's proposed pension plan was better than ComplainantUnion's pension program.Further, Sofos was promised thatif the salesmen didn't go union there would be a raise. PERFECTION MACARONI COMPANYOn March 18, before the 2:00 p.m. Oakland election ballot-ing began, Metz spoke separately with Gambelin and Zotalisin his office. Gambelin's testimony, which I credit, warrantsa determination that Metz showed him the two-page docu-ment which described Aetna's pension plan and told him thatRespondent was going to take over complete premium pay-ments for the salesmen's medical insurance coverage. Fur-ther,Respondent's sales manager told Gambelin unequivo-cally that he would be receiving a raise of $50 per month.Metz also declared that the firm "would be needing some typeof supervision help" shortly. General Counsel, within hisbrief, suggests that this remark should be considered a broad-ly-phrased hint that Gambelin might win a promotion. Iconcur. Metz, while a witness, did not deny making the state-ment noted. He did deny making any promise regarding araise, saying that he merely said he would try to get Gambelina raise. Since Respondent's proposed retirement plan wasplainly premised upon a $680 monthly income level for allsalesmen,Metz's testimony cannot be considered credible.Finally,Metz declared definitely that Respondent did notfavor its salesmen's unionization. The sales manager's subse-quent conversation with Zotalis, I find, followed a similarpattern. That salesman's credible undenied testimony revealsthatMetz promised him Respondent would pay the cost ofhis dependent's medical insurance coverage, and that Re-spondent would, further, establish a pension plan, describedas the "better" or "best" plan. Finally I find Metz suggestedthat Zotalis might receive araise,with no precise figure spe-cified.On March 18, the rescheduled representation election wasfinally held with a previously-drafted voter eligibility list lim-ited to Respondent's 11 salesmen. The ballot tally reveals thatall 11 salesmen voted. Complainant Union, however, failed towin representative status; there was a 6-5 negative vote. Twodays later, on March 20, Complainant Union's unfair laborpractice charge, which initiated the presentcase,was filed.5. Subsequent developmentsThereafter, on or about August 3, Sales Manager Metz andSalesman Moreira had a conversation, while both were atwork, in a back room of Respondent's Oakland facility. Withrespect thereto, Moreira credibly testified, that Metz told himRespondent was definitely opposed to unionization because itwould be impracticable for a sales force to be unionized.Further I find Respondent's sales manager declared that:You know it's possible that we could reorganize, andunder the form of reorganizing,I assumethat we couldform a brokerage type of operation up here and we couldkeep what men we wanted and not have the men wedidn't need.The salesman's testimony herein reflects his construction ofMetz's remark as constituting a declaration that Respondentcould under the new brokerage label relieve itself of the bur-den of union ties.SalesManager Metz, while a witness, conceded that duringthe particular conversation with Moreira now under consid-eration the possibility of Respondent's reorganization into abrokerage company was mentioned; he contended, however,that the remark had been made within a context of friendlydiscussion premised upon their long, friendlyassociation asfellow workers, and denied that any threat had been made.As General Counsel in his brief perceptivelynotes,Respond-ent's salesmanager did not however, proffer any testimonialexplanation for his reference to the possibility of Respond-ent'sreorganization within the context of a discussion con-cerning Union representation for thefirm's salesmen.87On August 30 Respondent'smanagementinvited the Oak-land sales force to a dinner meeting, which convened at a SanLeandro, California, restaurant. Five salesmen attended, withZotalis once more the only Oaklandsalesman missing. Re-spondent's vice presidents, Borrelli and Di Donato, werepresent. During the discussion Borrelli announced, accordingto Sofos' and Gambelin's credited testimony, that Respond-ent was putting into effect those changes which the salesmenhad been promised before the March 18 election. The sales-men were told, specifically, that they would each receive araisewhich would lift their several salaries to $680 permonth; that Respondent would pay the full premium cost ofmedical insurance coverage for their dependents; and thatRespondent would, further, institute the pension plan whichhad been described before the representation vote.SalesmanSofos thereupon reminded Respondent's vice president thatthe "Labor Board" was concerned with their situation andthat he could not get away with such conduct. According toRespondent's salesmen,whose testimony in this connectionI credit, Borrelli replied:Don't threaten me. The hell with the Labor Board, thatjerk Montoya, [the Regional Office's investigator], and ifyou thinkI am goingto negotiate with thatunion inFresno, you are crazy. If you guys don't take this, youcan wait two years becauseI amgoingtofight it all theway.With respect to this testimony, Borrelli merely noted that hedid not "recall" making the statements quoted, and thoughtthem not very likely. His less-than-positive denial fails topersuade. Subsequently, during September's first week, theOaklandsalesmenreceived checks from Respondent whichreflected both the promised base salaryraisesand Respond-ent's assumption of responsibility for the premium paymentscovering medical insurance for their dependents. Accordingto Borrelli, the salary raises reflected in these Septemberchecks were retroactive to June 1; the checks likewise re-flected Respondent's assumption of premium payments forthe salesmen's dependency coverages retroactive to April 1.Borrelli's testimony further reveals that pursuant to a con-tract signed sometime shorly after the March election theAetna pension plan was likewise installed with a July 1 effec-tive date.The net result of thesechanges sofar as they affected theincome of various Oakland salesmen differed from man toman, sincethey had been receiving differentbase salaries.Thus, Pementell's testimony reveals that he received a basesalary raise from $575 to $680' per month. Sofos, Gambelin,and Moreira each receivedraisesfrom $625 to $680 monthly.Zotaliswas raised from $560 or $570 to a comparablemonthly salary. Before these changes, Respondent's salesmenhad further been entitled to commissions on sales in excessof a certain figure. However, no more than two of the sales-men who testified, Sofos and Moreira, were then actuallyreceivingearningsin the form ofcommissionswhich supple-mented their base pay. Each of Respondent's Oakland sales-men likewise received the benefit of what was in effect asupplementary income increment equivalent to $26.50 permonth through Respondent's decisionto assumeresponsibil-ity for the premium payments on their dependents' medicalinsurance coverage.C.Conclusions1.Complainant Union has been designated and selected,by a majority of Respondent's salesmen, as theircollective-bargaining representativeThe Complaint herein contains a declaration the correct-ness of which Respondent's duly filed answer concedes, that"All salesmen employed by Respondent at its Oakland and 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDFresno, California facilities excluding all other employees,office clerical employees, supervisors, guards and watchmenas defined in the Act" constitute a unit appropriate for collec-tive-bargaining purposes, within the meaning of Section 9(b)of the statute. I so find.On February 2, when Complainant Union first soughtrecognition as their collective-bargaining representative, andat all times material thereafter, the thus defined bargainingunit encompassed 11 salesmen. The record shows Complain-ant Union then held valid "Authorization for Representa-tion" cards properly signed by nine of Respondent's sales-men; thereby, these card signatories had unambiguouslydesignated Complainant Union their collective bargainingrepresentative.Within a week thereafter, Complainant Unionreceived designation cards signed by Respondent's two previ-ouslyunsigned salesmen;by February 7, the labororganiza-tion in question had therefore been unanimously designated.No contention has been proffered herein that ComplainantUnion's signed designation cards were procured through mis-representation or coercion. Determinationseemsclearly war-ranted, therefore, that Complainant Union, when it first re-quested recognition as thesalesmen'srepresentative andthroughout the period with which this case is concerned, didrepresent and continues to represent a majority of Respond-ent's employees within a defined unit concededly appropriatefor collective-bargainingpurposes. I so find.2.Complainant Union sought recognition within thebargainingunit herein found appropriate forcollective-bargainingpurposesWithin his brief Respondent's counselcontends for the firsttime that Complainant Union's putative majority statuswithin a bargaining unit limited to Respondent's salesmanshould not be considered determinative,sinceComplainantUnion's representatives first sought recognition within amore broadly defined group of Respondent's employees, withrespect to which no showing of majority representative statushas ever been made.In this connection counsel cites the language of Complain-ant Union's proposed contract. That document, which Com-plainantUnion's representative concededly tendered for Re-spondent's consideration during their February 4 conference,contained a so-called "Recognition and Contract Coverage"clause which reads:(a)Recognition:The Employer hereby recognizes theUnion as the sole collective bargaining agency for anappropriate unit consisting of all salesmen and officeemployees working for the Employer within the geo-graphical jurisdiction of the Union covering Merced,Mariposa, Madera, Fresno, Tulare and Kings Counties,except supervisors within the meaning of the NationalLabor Relations Act, as amended. [Company employeesin other areas are to be included.](b) Sale's [sic]Work-The work covered by this Agree-ment shall be performed only by members of the appro-priate unit as defined in Section 1(a) hereof and suchwork shall consist of all work and services connectedwith or incidental to the office or selling of all merchan-dise offered for sale by the Employer.The contractual language shown above in brackets appears inComplainant Union's purportedly proffered contract, writtenby hand. Further, Complainant Union's proposal included amimeographed supplementary stipulationwhich listedproposed job descriptions and wage rates for office clericalworkers and officemanagerialpersonnel.With matters in this posture, Respondent's counsel sug-gests, conceding, for the sake of argument, ComplainantUnion's February 4 possession of valid authorization cardssigned by nine salesmen, the record herein nevertheless failsto show that the labor organization in question "upon thatdate, or ever" represented a majority of Respondent's work-ers within the broad group for which it was "expressly inwriting" then proposing collective bargaining. Without sucha showing, counsel contends, the present record provides nolegal basis for a Section 8(a)(5) determination, and thus nobasis for a bargaining order.These contentions, in my view, merit rejection. Despitecounsel's suggestion that the bargaining unit definition setforth within Complainant Union's draft contract, concededlypresented when the Union representative paid their February4 visit to Respondent's vice president, should be consideredconclusive with respect to the scope of their recognition de-mand, the present record clearly warrants a determinationthatUnion President Kisling then claimed representativestatus with merely respect to the firm's sales force. Vice Presi-dent Borrelli so testified; his proffered recollection, regardingthe limited scope of Kisling's verbal recognition demand,corroboratedBusinessRepresentativeGreaff s prior tes-timony. Nothing within the present record would warrant adetermination that Borrelli was requested to note any draftcontract provision when Complainant Union's bargaining de-mand was presented. Nor can Respondent now contend, per-suasively, that the contractual unit definition was contempo-raneously brought to his notice. Complainant Union'scontractual proposal was presented, I find, merely for discus-sion. Further, the testimonial record provides no basis,what-soever for any determination that Complainant Union's draftcontract language created doubts or confusion with respect tothe precise scope of Kisling's February 4 recognition demand.Neither Borrelli nor Prody, Respondent's labor relations con-sultant, referred to Complainant Union's draft contractualproposal when they refused to concede thatorganization'srepresentative status, based on signed designation cards. Anno question has ever been raised, so far as the record shows,regarding the propriety of Complainant Union's verbal recog-nition demand confined to Repondent's salesmen.When the parties subsequently reached and signed their"Memorandum of Agreement" that Complainant Union'sclaim would be resolved through a representation electionwhich the California State Conciliation Service would con-duct, the constituency which they mutually designated asproper for collective-bargaining purposes was confined to allsalesmen exclusive of office and clerical workers; theiragreed-uponvoter eligibility list compassed Respondent's 11 sales-men solely.We are not, therefore, confronted herein with a situationwhereinComplainantUnion has neither demonstratedmajority representative status within a broadly-defined bar-gaining unit for which recognition was specifically sought norrequested bargaining with respect to a more circumscribedbargaining group for which majority representative status hasbeen shown. CompareThe C.L. Bailey Grocery Company,576, 577-580;Barlow-Maney Laboratories, Inc.,65 NLRB928, 941-944. Within his brief, Respondent's counsel notescorrectly that before a Section 8(a)(5) violation may be found:. itmust as a minimum first preliminary be shown onbehalf of charging party Union that it did in fact haveunambiguous authorization cards validly obtained froma majority of the employees in an appropriate unit forwhich bargaining was demanded and refused.The present record, however, fully warrants a determinationwithin my view that these requirements have herein beensatisfied.Despite Union President Kisling's presentation ofsome written contract proposals which purported to cover allsalesmen and office employees within Respondent's Fresnoand Oakland facilities, determination seems warranted that PERFECTION MACARONI COMPANYComplainant Union's spokesmen clearly communicated toRespondent's vice president their desire to bargain only forthe firm's salesmen; that Respondent's management wasnever really misled or confused regarding the limited scopeof Complainant Union recognition demand; that Vice Presi-dent Borrelli never predicated his refusal to grant Complain-ant Union's request for bargaining on doubts with respect tothe propriety of that organization's bargaining unit claim;and that Complanant Union did, then, hold valid designationcards signed by a majority of Respondent's employees withinthe bargaining unit for which it specifically sought recogni-tion. I so find.3.Respondent refused to concede Complainant Union'scard majority status, while committed to a course ofconduct which tended to undermine that majority statusand made a fair election an unlikely possiblityThe present record, within my view, fully warrants a con-clusion, consistent with General Counsel's contention, thatRespondent's reaction upon learning that its salesmen weretrying to secure Union representation transgressed permissi-ble limits. Determined to subvert Complainant Union's sup-port withinits salesforce before that organization could dem-onstrate itsmajority representative status through arepresentation vote, the firm'smanagementpromised itssalesmenvarious significant benefits; specifically, a noncon-tributory retirement plan, relief from the burden of premiumpayments for their dependents' medical insurance coverage,and substantialraises.When these blandishments proved suc-cessful- that is, when they effectively dissuaded a baresix-man majority of Respondent's salesmenfrom reaffirming,through a representation vote, their earlier designation ofComplainant Union as their bargaining representative - thefirm rewarded them by granting them the very benefits whichhad been promised for the purpose of forestalling their union-ization. Further, while granting these significant salary andfringe benefit improvements the Respondent'smanagementmade it clear that the firm would never willingly concedeComplainant Union's status as their representative. Finally,for the purpose of further persuadingits salesmenthat Unionrepresentation would be futile, Respondent's management,particularly through Oakland Sales Manager Metz, warnedone salesmanthat the firm could reorganize its operations.Thereby, I have found, the suggestion was effectively con-veyed that Respondent would be enabled to evade any statu-tory bargaining obligation.a.Promises of benefitDuring the February 16 meeting of Respondent's Oaklandsales force, the salesmen were promised for the first time thatRespondent's management would look into various retire-ment plans; the management representatives present declaredthat they thought the firm could procure a better retirementplan than Complainant Union could provide. Further, condi-tional promises were made that the firm could perhaps takeover repsonsibility for those medical insurance premiumswhich the Oakland salesmen were then paying for their de-pendents' coverage, and that raises could maybe be secured.During the March 16 meeting, these promises which werepreviously conditional and tentative, were renewed as firmcommitments. Specifically, the salesmen were presented witha definitive noncontributory retirement plan which SalesManager Metz described as superior to Complainant Union'spension plan. Likewise, so the record shows, Metz categori-cally promised that Respondent would take over completepremium payment responsibility for the medical insurancewhich covered the salesmen's dependents. Within his brief,Respondent's counsel correctly points out that General89Counsel's complaint charges Respondent with a promise toprovide increasedinsurancecoverage for the salesmen's de-pendents; he suggests a failure of proof with respect to thischarge. The point is well taken; the only record proof dealingwith substantive increased insurance coverage would warranta determination that some new medical and dentalinsurancecoverage was provided in December 1969 before Complain-ant Union's advent, when Aetna Life and Casualty becameRespondent's new insurance carrier. General Counsel's tech-nicalfailure with respect to this particular charge, however,can hardly be considered significant. A Complaint referenceto Respondent's promisethat the salesmen would be relievedof the burden of paying for their dependents' medical insur-ance coverage was clearly intended. And the circumstancessurrounding that promise were fully litigated. Upon the en-tire record, I find determination fully warranted that such apromise was made. Likewise, during the conferencein ques-tion,Metz told the salesmen present that they would defi-nitely be receivingraises.That declaration was, I find, con-sistent with Metz's prior course of conduct during a privateconversation with Salesman Moreira in his office. Respond-ent's salesmanager had then conducted himselfin a mannerclearly calculated to persuade Moreira thata raisewould beforthcoming, one sufficient to make his salary $680 permonth. And later that day during a telephone conversationSalesman Sofos was specifically told by the firm's Oaklandsalesmanager that if the salesman did not go union therewould bea raise.Subsequently, during private conversations with SalesmenGambelin and Zotalis conducted at Respondent's Oaklandfacility directly preceding the March 18 representation vote,Metz reiterated these promises. Confronted with this portionof General Counsel's case, Respondent's counsel denigratesthe significance of Metz's various promises with respect topay increases for Respondent's Oakland salesmen; he con-tends now that Respondent's salesmanager could, really, dono more than request consideration with respect to suchraises, and that consistently with his lack of power he did nomore than promise that he would see what he could do. Inthis connection, however, I have found General Counsel'switnesses generally credible. These salesmen had substantialtenure; without exception, their witness-chair behavior sug-gested responsible maturity and measured judgment. Fur-ther, they were still in Respondent's hire when this case washeard. As General Counsel notes within his brief they hadevery reason to testify truthfully. This Board has long consid-ered particularly trustworthy and credible thosewitnesseswho "place the future of their job on the line" when testifyingcontrary to the presumed desire of their current employer.SeeFederal Envelope Company,147 NLRB 1030, 1036, cit-ingGeorgia Rug Mill,131 NLRB 1304, 1305, fn.2; AllstateInsurance Company,186 NLRB No. 139, [Slip Opinion,TXD]. In this connection, further, I note that Respondent'stwo-page memorandum regarding its proposed noncontribu-tory retirement plan - made available for perusal during thesalesmen'sMarch 16 conference - was specifically predi-cated upon projectedsalesman'searnings totaling $680pionthly; since Respondent's promised pension plan was thusnecessarily predicated upon higher monthly income levels,Respondent's present suggestion, that Metz merely said hewould "try" to get some salesmenraises, suggestsstultifica-tion.During his March 18 conversation with Gambelin,finally,Metz strongly hinted that the salesman might receivea promotion. Within their conversation's total context, whichclearly revealed Respondent's opposition to its salesmen'sunionization, this suggestion was clearly calculated to subvertGambelin's support for Union representation. I so find. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDWell-established decisional doctrine, set forth and substan-tially explicatedin casestoo numerous to cite, fully warrantsa determination that these promises interfered with, re-strained, and coerced Respondent's salesmenwith respect totheir exercise of rights statutorily guaranteed. See, e.g. O'-Daniel Oldsmobile, Inc.,179 NLRB 398, (TXD, promise ofraise);King Chrysler-Plymouth Inc.,174 NLRB 531, (TXD,promise of promotion);East Bay Rambler, Inc.,168 NLRB1000, 1003, (promise of pension plan);Borden Cabinet Corpo-ration,159 NLRB 1373, 1378-1379, (notice posted regardingchanges in group insurance coverage), in this connection. Byvirtue of these promises with respect to better pay, favorablechanges related to specific fringe benefit programs, and pro-motion, specifically timed to interfere with its salesmen's free-dom of choice in the previously-scheduled representationelection,Respondent herein, I find, committed unfair laborpractices which merit statutory proscription.b.Benefits grantedSeveral months after Complainant Union's failure to winsecret ballot confirmation with respect to its majority repre-sentative status through the representation election which theCalifornia State Conciliation Service had conducted the Re-spondent'smanagementdid in fact reward its salesmen byretroactivelygrantingthose substantial improvements whichthey had previously been promised, despite the pendency ofComplainant Union's unfair labor practice charges, firstpromised upon the firm's allegedly unlawful promises, whichhad been filed within 2 days following the state-conductedrepresentation vote. The remarks of Vice President Borrelliduring the San Leandro dinner meeting when these changeswere announced previously noted herein, clearly revealed Re-spondent's antiunion motivation with respect to these benefitgrants.Such well-timed beneficial changes, as General Coun-sel in hisbrief cogentlynotes,would necessarily serve toremind Respondent's employees "that the source of benefitsnow conferred is also the source from which future benefitsmust flow and which may dry up it it is not obliged."N.L.R.B. v. Exchange Parts Co.,375 US 405, 409, cited inC & G Electric Inc.,180 NLRB 427. Respondent's decisionto confer previously-promised benefits upon these Oaklandand Fresnosalesmen,calculated to further erode their sup-port for Complainant Union herein, must therefore be consid-ered statutory proscribed interference, restraint, and coer-cion.All-Tronics Inc,175NLRB 644;Gal Tex HotelCorporation,154 NLRB 338, 340. I so find.Within his brief Respondent'scounselsuggests thatmanagement's purported promiseregardinga pension plan,together with the firm's subsequent decision to make AetnaLife and Casualty Company's proposed retirement programeffective, derived froma decisionreached before ComplainantUnion'srecognitiondemand was received. The presentrecord however cannot be said to provide persuasive supportfor such a contention. Beforelearningthat its salesmen wereseekingUnion representation,Respondent'smanagementmay indeed have considered procuring a retirement programat some never-determined and never-specified future date. Inthis connection, the record does sonewhat vaguely reflectRespondent's tentative 1965 contact with some prospectivepension planunderwriters, together with the firm's seeming1967 promisethat managementwould "take a look" at suchplans thereafter. Further, the record will support a conclu-sion, for lack of proof to the contrary, that Vice PresidentBorrelli did request Aetna to produce a plan which could bemade effective during the 1970 calendar year. When Re-spondent's December 19th meeting was held, however, noconcrete proposal had yet been prepared. And Vice PresidentBorrelli did not, I have found,mention Respondent'spriorinitiatives with respect to such a program; when SalesmanSofos raised the subject, he was told rather that Respondentcould not then afford the required financial commitment. Thepresent record, however, will clearly support a determinationthat Respondent's firm decision regarding a pension planfollowedComplainant Union's recognition demand. Re-spondent'smanagement representatives, testifying herein,substantially conceded that they sought a month's postpone-ment of the scheduled February 18 representation vote pre-cisely because they wished to gain time for the preparation ofsome definitive company-sponsored retirement plan proposalwhich Respondent's salesmencould then consider beforecasting their ballots.With matters in this posture, the conclu-sion seems clearly warranted that:.when Respondent learned of the Union's campaignitdecided to accelerate implementation of the vaguelydiscussed [retirement plan] proposal.... Such "conductimmediately favorable to employees which is undertakenwith the express purpose of impinging upon their free-dom of choice for oragainstunionization and is reasona-ble calculated to have that effect"(N.L.R.B. v. ExchangeParts Co.,375 U.S. 405, 409) is clearly violative of theAct.Texas Transport & Terminal Co., Inc.,187 NLRBNo. 78.This determination that Respondent's prevote promise re-garding a pension plan, coupled with its subsequent grantthereof, violated the statute derives, then, from several con-siderations; (1) the particular timing of Respondent's promiseand subsequent grant; (2) management's commission of sev-eralmore contemporaneous unfair labor practices, patentlydesigned to undermine Complainant Union's majority repre-sentative status; (3) Vice President Borrelli's dinnermeetingdeclaration, when he announced that Respondent's pensionplan, substantialraises,and further fringe benefit changeswould be implemented forthwith, which clearly revealed hisdetermination not to negotiate with Complainant Unionherein, plus his suggestion that Respondent's salesmen mighthave to wait 2 years for comparable benefits, should they failto take those salary and benefit program changes which werebeing promulgated. Counsel's presumptive suggestion thatRespondent's pension plan was "in the works" before Com-plainant Union's recognition demand and should not be con-sidered promulgated "with the express purpose of impingingupon [the salesmen's] freedom of choice for or againstunioni-zation" must, therefore, be rejected.c.Coercive statementsConsistently with General Counsel's contention, I find fur-ther that Metz's statement to Salesman Moreira during theirAugust conversation,suggestingthat Respondent could reor-ganize itsmethod of doing business, thereby evading its pre-sumptive statutory duty to bargain with Complainant Unionherein, was clearly calculated to suggest, for the benefit ofRespondent's salesmen, the futility of seeking Union repre-sentation. Such statements, particularly when made within acontext of contemporaneous unfair labor practices, have re-peatedly been found deserving of statutory proscription. Cf.L. F. Strassheim Co.,171 NLRB 916. And the fact that Metzmay have coupled his remarksuggestingthat Respondentmight possible reorganize with some general reassurance thatnone of Respondent's salesmenwould find their positionsthreatened thereby must be considered beside the point. Metzwas Moreira's superior. The salesmanager's remark clearlysuggestedRespondent's contemporaneous readiness to floutis presumptive statutory responsibility. Such remarks whendirected to subordinates by their supervisors, even thoughprofferedin casual,workaday conversations sparked byfriendly, cautionarymotives, commonly carry a coercive PERFECTION MACARONI COMPANYthrust, none the less because cloaked in the seemingly non-minatorylanguage.N.L.R.B. v. Gissel Packing Co.,-395 US575, 617, 71 LRRM 2481, 2497; seeN.L.R.B. v. StantonEnterprises, Inc.,351 F.2d 261, 264 (C.A. 4). Vice PresidentBorrelli'sAugust 30 declaration, previously noted, that hewould never negotiate with "that union in Fresno" confirmedthe suggestion previously implicitly conveyed by Metz's pre-sumptively friendly comment; plainly, it derived from a simi-lar purpose to impress the firm's Oakland's salesman with thefutility of their seeking Union representation. It must likewisebe considered statutorily proscribed.4.The possibility of erasing the effects of Respondentconduct and insuring a fair election by the use oftraditional remedies is slightThe present record, which clearly reveals a statutorily-proscribed course of conduct chargeable to Respondent'smanagementcalculated to subvert Complainant Union'smajority support within the firm's salesforce, presents asituation which within my view can only be redressed effec-tively through a determination herein that Section 8(a)(5) hasbeen violated, plus a consequent bargaining directive.N.L.R.B. v. Gissel Packing Co., supra.Withinits decision,previously cited, the Supreme Court specifically:.approve[d] the Board's use of the bargaining orderin less extraordinary cases marked by less pervasivepractices which nonetheless still have the tendency toundermine majority strength and impede the electionprocesses. The Board's authority to issue such an orderon a lesser showing of employer misconduct is appropri-ate, we should re-emphasize, where there is also a show-ing that at one point the union had a majority; in sucha case, of course, effectuating ascertainable employeefree choice becomes as important a goal as deterringemployer misbehaviour. In fashioning a remedy in theexercise of its discretion, then, the Board can properlytake in consideration the extensiveness of an employer'sunfair practices in terms, of their past effect on electionconditions, and the likelihood of their recurrence in thefuture. If the Board finds that the possibility of erasingthe effects of past practices and of insuring a fair election(or a fair rerun) by the use of traditional remedies,though present,is slight, and that employees'sentimentonce expressed through cards would, on balance, be bet-ter protected by a bargaining order, than such an ordershould issue.Consistently with General Counsel's contention, I find thisstandard fully satisfied herein. True, we are not confrontedwith a situation wherein Complainant Union and Respond-ent have through consent conferred jurisdiction specificallyupon this Board with respect to directing a so-called "rerun"representation vote. The ballot tally which confirmed Com-plainant Union's loss of majority support within the em-ployee group herein found appropriate for collective-bargain-ing purposes followed a state-conducted consent electionwith respect to which this Board could not claim formalconcern.The Board's problem,nevertheless,remains thesame:Was management's prior course of conduct, hereinfound violative of Federal law, sufficiently pervasive andgross to warrant a determination that it could have had somesignificant impact with respect to the state-conducted elec-tion's result? And would a determination be warranted fur-ther that Respondent's prevote course of conduct, coupledwith those subsequent unfair labor practices which have beenherein found, would be likely to have a continuing, recurrentthrust with respect to some possible "rerun" vote? With mat-ters in their present posture,these questions, within my view,merit affirmative responses.91Though Respondent's prevote unfair labor practices en-compassed a limited number of communications, the benefitsunilaterally promised covered a significant spectrum of work-ing terms and conditions. The company-sponsored retire-ment plan in particular, unlawfully promised before the state-conducted election and unlawfully granted thereafter,represented a benefit which had been a focal point of salesforce concern; Respondent's course of conduct with respectthereto was clearly calculated to have a significant impactupon the March 18 representation vote, together with anypossible subsequent rerun. I note, in this connection, that theprojected monthly salary level $680 upon which Respond-ent's retirement plan proposal rested precisely matched the"Minimum Monthly Income" figure for salesmen whichComplainant Union had suggested in Section 10 of its draftcontract presented for discussion. A deduction would cer-tainly seem warranted that Respondent - when it premised itsretirement plan proposal upon the quoted $680 monthly in-come level and granted raises calculated to raise tis sales-men's salariesto that level precisely - was trying to conveythe thought that they did not need Union representation towin desired raises and fringe benefits.The firm's preelectionpromises were designed to destroy the conditions necessaryfor conducting a so-called "free and fair" vote; the state-conducted election's ballot tally, therefore, became a ratherless-than-accurate register of employee sentiment with re-spect to Union representation. And, since the practical conse-quence of Respondent's subsequent determination to grantpreviously promised raises and make its previously promisedpension plan operative cannot now be voided or reversedthrough such conventional Board remedies as posted noticesor restoration ofstatus quo anteconditions, little likelihoodcan be considered present that a second election,whetherconducted under State Conciliation Service or Board spon-sorship, would reveal or reflect a free and noncoerced em-ployee choice. Determination must be considered fully war-ranted, within my view, that statutory policies would not benow realized through any sort of rerun representation vote.5.Employee sentiment once expressed through designationcards can best be protected through a bargaining orderThis Board has recognized with judicial concurrence, thatsecret ballot elections normally provide the most reliablemeans for ascertaining worker sentiment with regard toUnion representation. Nevertheless, as General Counsel inhis brief cogently notes, the preference for proof cannotbecome a license to engage in conduct realistically calculatedto prevent workers from exercising their statutory right tochoose representatives freely.General Stencils, Inc.,178NLRB 108. Employers who question a union's majority rep-resentative status within a context which reveals statutoryviolations cannot be permitted to control the method forresolving such questions; when, through statutorily pro-scribed conduct, they have so impeded the election process asto destroy its conventional reliability, this Board cannot per-mit their defiance of collective-bargaining responsibilitieswhich a properly conducted election would, presumably,have confirmed.In this case, support for Complainant Union stands un-equivocally through those designation cards which everysalesman then in Respondent's hire signed.These designa-tions were, so far as the record shows, completely untaintedby any type of misrepresentation or statutorily proscribedinducement.With matters in this posture,Board determina-tion is certainly warranted, in my view that the statutoryrights of Respondent's salesman would be most readily pro-tected,and the purposes of the statute would be most readilyrealized,by reliance on, those sentiments which the salesmen 92DECISIONSOF NATIONALLABOR RELATIONS BOARDexpressed through their freely signed designation cards ratherthan on sentiments putatively revealed thereafter by refusingto bargain following Complainant Union's February 4 recog-nition demand,and by unilaterally effectuating thereafter cer-tain previously specified changes with respect its salesmen'sworking terms and conditions, Respondent violated Section8(a)(5) and (1) of the statute, and that an order which willrequire Respondent to recognize and bargainwith Complain-antUnion, upon request, would be most appropriate toremedy the statutory violations herein found.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's course of conduct described in section IIIabove, since it occurred in connection with Respondent'sbusiness operations,described in General Counsel's com-plaint,correctly concededly had, and continues to have, aclose, intimate,and substantial relation to trade, traffic, andcommerce among the several States;absent correction, suchconduct would tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYSince I have found that Respondent engaged,and contin-ues to engage,in certain unfair labor practices which affectcommerce,I shall recommend that it be directed to cease anddesist therefrom and take certain affirmative action,includingthe posting of appropriate notices, designed to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.Respondent,Fresno Macaroni ManufacturingCo., Inc.,and West Coast Macaroni Manufacturing Co., Inc., togetherd/b/a Perfection Macaroni Co., is an employer engaged incommerce within the meaning of Section 2 (6) and (7) of theAct, asamended.2.Complainant Union, Retail Clerks Union, Local 1288,Retail Clerks International Association, AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act,as amended, which admits certain employees of Respondentto membership.3.Throughout the period with which this case is con-cerned,the bargaining unit defined below was, and remains,appropriate for collective-bargaining purposes within themeaning of Section 9(b) of the Act, as amended.All salesmen employed by Perfection Macaroni Companyat its Oakland and Fresno, California facilities, excluding allother employees, office clerical employees, supervisors,guards and watchmen as defined in the Act.4.SinceFebruary 4, 1970, Retail Clerks Union, Local1288,Retail ClerksInternationalAssociation,AFL-CIO,has been, and remains,entitled to claim recognition as theexclusive bargaining representative for all Respondent's em-ployees within the unit herein found appropriate for collec-tive-bargaining purposes,within the meaning of Section 9(a)of the Act, as amended.5.By promising its salesmen a company-sponsored, non-contributory retirement plan, relief from the burden ofpremium payments for their dependents'medical insurancecoverage, and substantial raises, all for the purpose of inducing them to forswear their support for Complainant Unionherein; by subsequently making these previously promisedbeneficial changes in working terms and conditions; by sug-gesting to one salesman that he might be promoted; and bywarning its Oakland based salesmen that ComplainantUnion's status as their bargaining representative would neverbe willingly conceded and that Respondent could reorganizeitsmethod of doing business for the purpose of evading anypossible duty to bargain, Respondent did interfere with, re-strain,and coerce its employees with respect to their exerciseof rights statutorily guaranteed,within the meaning of Sec-tion 8(a)(1) of the Act, as amended.6.Respondent herein, by refusing on February 4, 1970 andat all times thereafter to bargain collectively with Complain-ant Union as the exclusive representative of the designatedfirm's salesmen within the unit herein found appropriate forcollective-bargaining purposes,has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act, as amended.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act, as amended.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I herebyissuethe following recommended:ORDER'Respondent, Fresno Macaroni Manufacturing Co., Inc.,and West Coast Manufacturing Co., Inc., together doingbusiness as PerfectionMacaroni Co., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Promising employees favorable changes with respect totheir wages, hours, or working terms and conditions for thepurpose of dissuading them from seeking or retaining Unionrepresentation;(b)Making effective previously promised favorablechanges with respect to employees'wages, hours, or workingterms and conditions for the purpose above stated;(c) Telling employees that Respondent would never bar-gain with a labor organization, or that Respondent's methodof doing business might be changed to forestall any suchpossibility, for the purpose of persuading such employees thattheir search for Union representation would be futile;(d)Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of employ-ment with Retail Clerks Union, Local 1288, Retail ClerksInternational Association, AFL-CIO, as the exclusive repre-sentative of its employees within the following unit hereinfound appropriate for collective-bargaining purposes:All salesmen employed by Perfection Macaroni Com-pany at its Oakland and Fresno, California facilities ex-cluding all other employees,office clerical employees,supervisors, guards and watchmen as defined in the Act.(e) In any like or related manner interfering with,restrain-ing, or coercing employees in their exercise of rights whichthe National Labor Relations Act guarantees.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Upon request, bargain with the above-named labor or-ganization as the exclusive representative of all Respondent'semployees within the above-described bargaining unit, withrepsect to rates of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in signed agreement;IIn the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and Order, andall objections thereto shall be deemed waived for all purposes. PERFECTION MACARONI COMPANY(b) Post at its Fresno and Oakland facilities copies of theattached notice marked"Appendix."'Copies of the notice,on forms provided by the Regional Director for Region 20,shall be posted immediately upon their receipt, after beingduly signed by Respondent's representative.Once posted,they shall remain posted for 60 consecutive days thereafter,In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading "Posted byOrder OF THE NATIONAL LABOR RELATIONS BOARD" shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONAL LABOR RELATIONS BOARD "93in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall betaken by Respondent to insure that such notices are notaltered,defaced,or covered by any other material;(c) File with the Regional Director for Region 20, within20 days from the date of service of this Trial Examiner'sDecision,a written statement setting forth the matter andform in which it has complied with these recommendations.''In the event that this recommended Order is adopted by the Board afterexceptions have been filed, this provision shall be modified to read "Notifythe Regional Director for Region 20, in writing,within 10 days from the dateof this Order,what steps the Respondent has taken to comply herewith."